Citation Nr: 1528615	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-08 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1973 to June 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In June 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss is due to his active duty service.

2.  The Veteran's currently diagnosed tinnitus is due to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for his bilateral hearing loss and tinnitus.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service treatment records reflect audiometric testing was conducted at the Veteran's entrance into active duty service in January 1973.  This testing reflected he had some degree of loss of hearing acuity in his left ear, but did not have hearing loss for VA purposes in either ear under 38 C.F.R. § 3.385.  Therefore, the Board finds no pre-existing hearing loss disability was found at entrance.

The Veteran's MOS during service was aviation electrician's mate, and during his hearing the Veteran reported he consistently worked along the flight line.  Therefore, the Veteran was exposed to very loud noise during active duty service.  

During his April 1979 separation examination audiometric testing continued to reflect some degree of hearing loss in his left ear, but no hearing loss for VA purposes in either ear.  38 C.F.R. § 3.385.  

Post-service records reflect the Veteran is currently diagnosed with bilateral hearing loss and tinnitus.  Therefore, a current disability is established.

In his August 2013 examination, the VA examiner opined the Veteran's current hearing loss was not related to his active duty service because no significant threshold shifts were shown from audiometric testing conducted at enlistment to that conducted at separation.  The examiner also opined the Veteran's currently diagnosed tinnitus was related to his hearing loss.

The evidence also includes an April 2014 record from Dr. R, the Veteran's private audiologist.  Dr. R. reviewed the Veteran's complete medical history, including his exposure to aircraft noise during service and post-service employment as an electrician and home inspector.  Dr. R. then opined it was at least as likely as not that the Veteran's currently diagnosed hearing loss was related to his active duty service because his pure tone configuration was consistent with his early military noise exposure.  

Based on the foregoing, the evidence regarding the Veteran's currently diagnosed hearing loss is at the very least in relative equipoise.  In such situations, reasonable doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the elements of service connection for bilateral hearing loss have been met, and the Veteran's appeal is granted.

Additionally, because the 2013 VA examiner opined the Veteran's tinnitus was due to his hearing loss, the elements of secondary service connection have been met.  38 C.F.R. § 3.310(a).  Accordingly, the Veteran's appeal for this matter is also granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


